DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Acknowledgement is made to Applicant’s claim to priority to PCT NZ2017/050101 filed July 24, 2017 and to US Provisional App. No. 62/365,644 filed July 22, 2016. 

Status of Claims
This office action is in response to applicant’s claim amendments filed June 17, 2022. Claims 1-4, 8, 16-19 and 21-26 are currently pending. 
Claim 1 was previously rejected under 35 U.S.C. 103 as being unpatentable over Tonkin (WO 2014/077706) in view of White et al. (U.S. Pub. No. 2003/0154977). Claims 2, 3, 8, 22, 23, 24, 25, 26 and 40 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Blood (U.S. Pat. 4,945,305). Claim 4 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Tang (U.S. PG. Pub. 2009/0229606). Claims 16, and 17 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Daniell (U.S. Pat. 5,558,084). Claim 21 was previously rejected under 35 U.S.C. 103 as being unpatentable over further in view of Titchener (U.S. PG Pub. 2011/0230779). Claim 41 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Blood (U.S. Pat. 4,945,305). Applicant’s persuasive arguments necessitated the application of new grounds of rejection, shown below. 



Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites “wherein the controller is configured to control reading of a first of said sensors at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type, and wherein the controller is configured to control reading of a second of said sensors”, ln 2-6 should read -- wherein the controller is configured to control reading of one of the at least one sensor or the other at least one sensor at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type (See Blood: Fig. 7-9; col 5 ln 12-24, col 11 ln 28-65), and wherein the controller is configured to control reading of the other of the at least one sensor or the other at least one sensor--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21, and claims 2-4, 8, 16-19, 22-26, and 40-41 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the sensor”, ln 7 and 8 . There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether the “sensor” of ln 7 and 8 is referencing one of the at least one sensors or introducing a new separate limitation named “sensor”. It is it further unclear whether “control selective reading the sensor”, ln 7 is intended to configure the controller to selectively read one of the at least one sensors or to configure the controller to selectively read the at least one sensor or both. For the purpose of this Office Action the limitation “control selective reading the sensor” has been interpreted such that the controller is configured to selectively read one of the at least one sensors and/or to selectively read the at least one sensor; and wherein the limitation “wherein the controller is configured to read the sensor at or about a particular portion of an AC power waveform provided to the heater wire part.”, ln 8-9 been interpreted as reciting --wherein the controller is configured to read the at least one sensor at or about a particular portion of an AC power waveform provided to the heater wire part.--.
Claim 21 recites the limitation “further comprising at least two of said sensors of the at least one sensor wire part”, ln 1-2 firstly, there is insufficient antecedent basis for the limitation “sensors”, ln 2; and secondly, it is unclear how man sensors required. Specifically, claim 1, to which claim 21 depends, recites “at least one sensor”, ln 4; while claim 21 appears to require at least a further two more sensors, thus requiring three sensors. Examine believes Applicant’s intent is to further define the at least one sensor of claim 1 to be at least two sensors in claim 21, such that the sensor wire part comprises two sensors (minimum).  Therefore, for the purpose of this Office Action “further comprising at least two of said sensors of the at least one sensor wire part” of claim 21 is interpreted as --further comprising an other at least one sensor of the at least one sensor wire part--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 21-26, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin (WO 2014/077706) in view of Blood (U.S. Pat. 4,945,305) White (U.S. PG Pub. 2003/0154977).
Regarding Claim 1, Tonkin disclose a controller (122; Fig. 1) for a breathing assistance apparatus (100; Fig. 1-20C; ¶¶ 0049-0069), the breathing assistance apparatus comprising a conduit (200, 202, 210; Fig. 1-2) for conveying gases therein (¶¶ 0055-0069; Fig. 1), the conduit comprising circuitry (122, 206, 206a, 206b; ¶¶ 0061, 0069), the circuitry comprising at least one heater wire part (206, 206a, 206b; Fig. 1-2) to heat gases in the conduit (¶¶ 0061, 0065-0077; Fig. 1), in use, and at least one sensor wire part comprising at least one sensor (204a, 204b; Fig. 1-2, 6a-7) for monitoring a parameter of the gases in the conduit (¶¶ 0055, 0065-0070, 0075-0079, 0084), in use [Examiner notes: The claim is directed to a controller. Elements of the breathing assistance apparatus e.g. the conduit, circuitry, heater wire, the at least one sensor wire part, and the at least one sensor, and the breathing assistance apparatus itself have not positively been claimed and these limitation are interpreted as being functional. As set forth in MPEP 2173.05(g) A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). In this case, these elements are present in the prior art but not explicitly required. Examiner suggests amending the claims if this is not Applicant’s intent.], the controller being configured to: control provision of AC power to heat the wire part (¶¶ 0055-0069, 0075-0076, 0082-0086, 0091); and control selective reading of the sensor [¶¶ 0067-0069, 0106-0108; Examiner notes: Tonkin discloses the controller utilizing the intermediate connector (214; Fig. 1-2) to control selective reading of the at least one sensor (204a, 204b).], wherein the control is configured to provide to the heater wire part an AC power waveform (i.e. sine wave, sawtooth, square wave; ¶ 0091; Fog 4B).Examiner notes: 
Tonkin does not explicitly disclose the controller configured to read the sensor at or about a particular portion of the AC power waveform provided to the heater wire part.
Blood teaches selectively reading a sensor at or about a particular portion of an AC power waveform, [Examiner notes: Blood discloses the particular portion of the AC power waveform at least being at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type (Fig. 7-9; col 5 ln 12-24, col 11 ln 28-65), between a third and a fourth zero crossing, the second, third and fourth zero crossings being consecutive zero crossings of the same type (Fig. 7-9; col 5, ln 12-24; col 11, ln 28-65).] for the purpose of reading the signal at or near the zero crossing thereby reducing noise and minimizing interference (col 11 ln 28-65). 
Therefore, with Blood being in the same field of endeavor of reading signals utilizing AC power waveform accurately, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the controller of Tonkin to be configured to read the at least one sensor at or about the particular portion of the AC power waveform provided to the heater wire part as taught by Blood for the purpose of reading the signal at or near the zero crossing thereby reducing noise and minimizing interference (See Blood: col 11 ln 28-65).
Regarding Claim 2, the modified device of Tonkin discloses the controller wherein said particular portion of the AC power waveform commences at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type (See Blood: col 11 ln 28-65).
Regarding Claim 3, the modified device of Tonkin discloses the controller is configured to control repeating said selective reading of the sensor, between a third and a fourth zero crossing, the second, third and fourth zero crossings being consecutive zero crossings of the same type (See Blood: col 11 ln 28-65).
Regarding Claim 4, the modified device of Tonkin discloses the controller communicatively couplable to a monitor to monitor the AC power waveform, wherein the controller controls when to selectively read the sensor based at least in part on a signal indicative of or derived from the monitored AC power waveform, wherein the controller is configured to use the monitor to detect a zero crossing of the AC power waveform (See Tonkin: ¶¶ 0055-0069, 0075-0076, 0082-0086 0091, See Blood: col 11, ln 28-65).
Regarding Claim 8, the modified device of Tonkin discloses the controller adapted to establish, at least in part, a timing of the particular portion of the AC power waveform based at least in part on one or more known and/or detected characteristics of the AC power waveform (See Blood: col 11, ln 28-65).
Regarding Claim 21, the modified device of Tonkin discloses the controller further comprising an other at least one sensor sensors (See Tonkin: 204a, 204b; Fig. 1-2, 6a-7) of the at least one sensor wire part, wherein the controller is configured to control reading of one of the at least one sensor or the other at least one sensor at or about or after a first zero crossing of the AC power waveform, and at or before a second zero crossing of the AC power waveform, the first and second zero crossings being consecutive zero crossings of the same type (See Blood: Fig. 7-9; col 5 ln 12-24, col 11 ln 28-65), and wherein the controller is configured to control reading of the other of the at least one sensor or the other at least one sensor at or about or after a third zero crossing and at or before a fourth zero crossing, the first, second, third and fourth zero crossings being consecutive zero crossings of the same type (See Blood: Fig. 7-9; col 5 ln 12-24, col 11 ln 28-65).
Regarding Claim 22, the modified device of Tonkin discloses the controller wherein the conduit comprises first (See Tonkin: 202; Fig. 1-2) and second (See Tonkin: 210; Fig. 1-2) segments or parts that are connectable together to provide an elongated conduit (See Tonkin: ¶¶ 0067-0069), wherein the controller is configured to receive a signal indicative of a presence and/or absence of the first and/or second segment and implement control dependent on which segment(s) are present and/or absent (See Tonkin: ¶¶ 0067-0069, 0106-0108; Fig. 5).
Regarding Claim 23, the modified device of Tonkin discloses the controller wherein if only the first segment is determined to be present, the controller adopts a first mode, the first mode preferably being adapted for adult users and/or applications in which the environmental conditions are substantially the same along the length of the conduit (See Tonkin: ¶¶ 0067-0069, 0106-0108; Fig. 5).
Regarding Claim 24, the modified device of Tonkin discloses the controller configured to control application of power to the at least one heater wire part such that: the waveform thereof transitions from flat to the negative half of a full cycle, and/or the waveform thereof transitions from the positive half of a full cycle to flat (See Tonkin: ¶¶ 0055-0069, 0075-0076, 0082-0086, 0091; Examiner notes: Tonkin discloses adjusting a duty cycle in a pulse width modulation to power the heater wires).
Regarding Claim 25, the modified device of Tonkin discloses the controller wherein if the second segment is determined to be present, the first segment comprises a first heater wire part (See Tonkin: 206a; Fig. 1-2; ¶ 0065) and the second segment comprises a second heater wire part (See Tonkin: 206b; Fig. 1-2; ¶ 0065), the controller is configured to control selective application of power to the first heater wire part during a first time period and to control selective application of power to both the first and second heater wire parts and/or to the second heater wire part only in a second time period (See Tonkin: ¶¶ 0009, 0065-0077, 0090, 0114-0115).
Regarding Claim 26, the modified device of Tonkin discloses the controller adapted to control application of power: to the first heater wire part such that the waveform thereof transitions from flat to the first of two positive half cycles and/or to flat following two positive half cycles, or to the second heater wire part such that the waveform thereof transitions from flat or off to the first of two negative half cycles and/or to flat following two negative half cycles (See Tonkin: ¶¶ 0055-0069, 0075-0076, 0082-0086, 0091).
Regarding Claims 40-41, the modified device of Tonkin discloses the controller wherein said first zero crossing of the AC power waveform is a falling zero crossing (See Blood: col 11, lines 28-65; Examiner notes: Blood discloses readings are made on the odd crossing, thus the zero crossings are of the same type).

Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin in view of Blood, as applied to claim 1 above, in view of Daniell (U.S. Pat. 5,558,084).
Regarding Claim 16, the modified device of Tonkin discloses the controller, shown above. 
The modified device of Tonkin does not specifically disclose the controller comprising or coupled to a multiplexer, wherein the multiplexer is coupled to or configured to be coupled to the sensor wire part.
Daniell teaches a multiplexer (64; Fig. 5), wherein the multiplexer is coupled to or configured to be coupled to a sensor wire part (9, 63, 71, 72, 73; Fig. 5; col 4, ln 59 to col 5, ln 16; Examiner notes: Daniell discloses a multiplexer for a plurality of sensing abilities one of which is used for sensing the temperature of the humidified gases in the conduit) for the purpose of allowing the input and switching among a variety of sensor readings and outputs (col 4, ln 59 to col 5, ln 16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Tonkin to incorporate the multiplexer as taught by Daniell for the purpose of allowing the input and switching among a variety of sensor readings and outputs (See Daniell: col 4, ln 59 to col 5, ln 16).
Regarding Claim 17, the modified device of Tonkin discloses the controller wherein the multiplexer is coupled to a plurality of sensor wires (See Daniell: 9, 63, 71, 72, 73; Fig. 5) of the at least one sensor wire part to enable reading of corresponding sensors coupled to the sensor wires of the at least one sensor wire part (See Daniell: 9, 63, 71, 72, 73; Fig. 5; col 4, ln 59 to col 5, ln 16). 

Allowable Subject Matter
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art is not found to disclose resetting the multiplexer at a positive rising edge of the AC power waveform and/or during a positive phase of the AC power waveform, as recited in claim 18. 

Response to Arguments
Applicant’s arguments, see Pg. 5-7, filed June 17, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 over Tonkin in view of White have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Tonkin in view of Blood, shown above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785